NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                       Argued May 24, 2012
                                       Decided July 9, 2012

                                              Before

                               RICHARD D. CUDAHY, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge
          
No. 12‐1214

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Southern District of Indiana,
                                                     Evansville Division.
       v.
                                                     No. 3:04‐cr‐019‐RLY‐WGH
MICHAEL HARDIMAN, 
    Defendant‐Appellant.                             Richard L. Young,
                                                     Chief Judge.

                                            O R D E R

        This case concerns a request for a sentence adjustment based on the Fair Sentencing
Act complicated by the fact that the underlying drug weights are not specified in the record. 
        Michael Hardiman was one of twenty‐one defendants indicted in 2004 as members
of a drug distribution organization responsible for trafficking multiple types of drugs from
Chicago, Illinois to southwest Indiana. He was charged with conspiracy to possess with
intent to distribute multiple drugs: cocaine base, powder cocaine, heroin and marijuana.
No. 12‐1214                                                                             Page 2

Imprecise quantities of all four drugs were presented in the indictment, which alleged he
possessed more than fifty grams of a substance containing cocaine base and more than five
kilograms of a substance containing a detectable amount of cocaine of some sort. 
        The parties entered into a plea agreement, which also did not list specific weights for
each type of drug. Instead, the agreement stipulated that the aggregate amount of drugs,
converted to marijuana, was between 10,000 and 30,000 kilograms. At Hardimanʹs guilty
plea hearing, Federal Bureau of Investigation Special Agent William Gray testified that over
an approximately five‐month time period, ʺlaw enforcement officers purchased and seized
approximately two kilograms of crack and powder cocaine, several pounds of marijuana,
and a smaller amount of heroin.ʺ The presentence investigation report (PSR) incorporated
Grayʹs statement but did not specify the weight of each drug.
        The district court determined Hardimanʹs base offense level to be 36, which was
adjusted to a total offense level of 35 when taking into account firearm possession and his
acceptance of responsibility. In the context of Hardimanʹs criminal history category of II, the
sentencing range for this offense was 188 to 235 months. The district court sentenced
Hardiman to 188 months. 
        Since the time of Hardimanʹs sentencing, Congress has lowered the penalties for the
trafficking of cocaine base to bring them more in line with powder cocaine penalties
through several pieces of legislation including the Fair Sentencing Act. Before these
amendments, 1 gram of cocaine base equaled 20 kilograms of marijuana, which meant
Hardimanʹs offense level of 36 corresponded with between 500 grams and 1.5 kilograms of
cocaine base. Under the amended schedule, an offense level of 36 corresponds with between
1.5 and 4.5 kilograms of cocaine base. With these changes in mind, Hardiman filed a motion
in 2008 to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2), then filed another in 2011
when the first went unanswered. The government opposed Hardimanʹs motion and noted
that the court ʺheard testimony about the relevant conduct drug amounts involved . . . .
includ[ing the receipt of] approximately 1.5 kilograms of cocaine base from the
Goodwin/Hardiman organizationʺ and ʺapproximately 300 grams of cocaine base and
powder cocaine from Hardiman.ʺ The court denied Hardimanʹs motion, stating that the
amendment did not lower his applicable guideline range because his ʺbase offense level is
36, which is the same as at the time of the original sentencing.ʺ Hardiman appeals. 
        Section 3582(c)(2) allows for the discretionary reduction of a defendantʹs term of
imprisonment if the sentencing range has subsequently been lowered. However, under
Sentencing Guideline § 1B1.10(b)(1), such a reduction is only warranted if the district court
can determine what the amended guideline range would have been.  Section 3582(c)(2) does
not authorize a plenary resentencing proceeding. Dillon v. United States, 130 S.Ct. 2683, 2691
(2010).  The district courtʹs denial of a motion for sentence reduction is deferentially
reviewed for abuse of discretion.  United States v. Hall, 600 F.3d 872, 875 (7th Cir. 2010).
        Hardimanʹs motion is premised on the reduction of cocaine base sentences. The
difficulty in this case arises from the paucity of the record: no definitive drug weights for
No. 12‐1214                                                                                  Page 3

cocaine base and powder cocaine are ever listed. Hardimanʹs plea agreement contains the
stipulation that the aggregate drug amount was equal to between 10,000 and 30,000
kilograms of marijuana. Special Agent Gray stated that officers ʺpurchased and seized
approximately two kilograms of crack and powder cocaine, several pounds of marijuana,
and a smaller amount of heroin.ʺ Hardiman agrees that the specific amount of cocaine base
involved in his case is unknown, but argues that the PSRʹs mention of two kilograms of
cocaine base and powder cocaine provides the information necessary to reduce his sentence.
We disagree. 
       It is not entirely clear if the district court felt that there was sufficient information to
confirm a base offense level of 36 or if the district court felt that the dearth of specifics in the
record precluded a reduction. However, it is not necessary to determine which approach the
lower court took because both interpretations are reasonable. 
       The governmentʹs opposition memo stated that police found more than 1.5
kilograms of cocaine base moving between Hardimanʹs organization, which would be
included as relevant conduct to result in a base offense level of 36. This information is
consistent with the earlier testimony of Special Agent Gray, who noted that the conspiracy
members were responsible for distributing ʺlarge amounts of cocaine base, cocaine and
marijuana.ʺ Hardiman contends that the amount of cocaine base could not have been the
majority of the two kilograms of cocaine‐based substance found; otherwise he would have
received a base offense level of 38 under the older guidelines. Grayʹs testimony is noted in
the PSR but this inexact measurement does not provide much insight into how Hardimanʹs
offense level was calculated. At oral argument, the government noted that it initially
believed the drug weights justified a base offense level of 38, and that the base offense level
of 36 was arrived at only through the plea agreement. 
       Alternatively, the court may have felt that it could not lower Hardimanʹs base
offense level due to a lack of evidence in the record.  Most ambiguous is how the presence
of marijuana and heroin impacted Hardimanʹs base offense level. The quantities of both
drugs are unknown: ʺseveral poundsʺ and ʺa smaller amountʺ are hardly specific terms.
Even if we were to suppose that the two kilograms of cocaine base and powder cocaine
accounted for the largest amount of the aggregated drug weight after conversion, the law
does not allow us to extrapolate the likely weight of each drug based on Hardimanʹs base
offense level.  
       Even assuming that the record accurately reflects the actual weight of cocaine‐related
substances attributable to Hardiman, there is still not enough evidence to warrant a
sentence reduction.  Specifically, the record does not indicate how much of the two
kilograms attributable to Hardiman was cocaine base, as opposed to powder cocaine. 
Given this evidentiary gap, the district court did not abuse its discretion by denying
Hardimanʹs motion for a sentence reduction.
       When determining whether a sentence reduction is warranted in light of the Fair
Sentencing Act, courts are tasked to recalculate the guideline range as if the amendments to
No. 12‐1214                                                                             Page 4

the guidelines were applicable to the defendant at the time of sentencing.  U.S. Sentencing
Guidelines Manual § 1B1.10(b)(1).  It is impossible to make this determination without
specific quantities of each drug being attributed to the defendant. United States v. Wingo, 429
Fed. Appx. 549, 550‐51 (6th Cir. 2011).  Indeed, the extent to which the cocaine base
amendments of the Fair Sentencing Act apply to Hardiman depends exclusively on the
specific quantity of cocaine base.  Id.  It is not enough for Hardiman to argue that his
sentence should be lower‐the court must be able to mathematically calculate the guideline
range to allow a sentence reduction.  See U.S. Sentencing Guidelines Manual § 2D1.1, cmt.
n.10 (explaining the conversion rate used to arrive at a range when multiple substances are
involved). Without knowing the specific amount of cocaine base Hardiman was charged
with, the district court may have felt that it was simply unable to do the ʺobligatory math.ʺ 
Wingo, 429 Fed. Appx. at 551.  
        For the foregoing reasons, the judgment of the district court is AFFIRMED.